DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
3.	Claim 21 is objected to as it is dependent from a cancelled claim 14. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 10,454,355  to Weber.
As to claim 59, Weber teaches a stator comprising, positioned on a side of a work surface defined by the stator: an actuation coil assembly comprising a plurality of actuation coils; at least one coupling coil having one or more of a shape and a geometry different from a respective one or more of a shape and a geometry of the actuation coils; one or more stator driving circuits for driving the actuation coil assembly; and one or more coupling coil driving circuits for driving the at least one coupling coil(fig. 1, col. 4: lines 35-54 wherein apparatus and method are taught for a linear motor driving system having a plurality of  stator drive/actuation coils and the coupling coils have different shapes/geometry).

Allowable Subject Matter
6. 	Claim 60 is objected to as being dependent upon the rejected base claim 59, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.                                                  
7.	Claims 1-3. 5-6, 8, 10-13, 15, 17-20, 22-35, 52-58, 61 are allowed.	
8.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the first magnetic mover comprises at least one second magnetically responsive unit positioned such that interaction of one or more magnetic fields emitted by the at least one second magnetically responsive unit with one or more magnetic fields generated by the actuation coil assembly when driven by the one or more stator driving circuits enables movement of the first magnetic mover in at least two degrees of freedom, wherein the at least one first magnetically responsive unit and the at least one sensing coil are operable to magnetically couple with one another for wirelessly transferring one or more of energy and information, and wherein the work surface separates the first magnetic mover from the at least one stator identification device including remaining claim limitations. 
As per independent claim 35: Wherein the first magnetic mover comprises at least one second magnetically responsive unit positioned such that interaction of one or more magnetic fields emitted by the at least one second magnetically responsive unit with one or more magnetic fields generated by the actuation coil assembly when driven by the one or more stator driving circuits enables movement of the first magnetic mover in at least two degrees of freedom, and wherein the work surface separates the first magnetic mover from the at least one stator identification device including remaining claim limitations.
As per independent claim 52: Each of the magnetization segments having a respective magnetization direction and defining a respective direction of elongation, wherein an axial direction of the at least one magnetic core is aligned with the direction of elongation defined by the linearly elongated magnetization segment closest to the at least one magnetically responsive unit including remaining claim limitations.
                                               Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 10,594,245 to Plainer discloses a linear motor control system.
10.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846